DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapezynski, US Patent No. 9,721,147.
Kapezynski disclose a digital identity comprising: an electronic device 162 associated with the user and receiving verification information (digital ID) from the user; and a server computer 100, connected to the electronic device, the server computer including the verification information (digital ID) about the user, wherein the electronic device receives the verification information (digital ID) about the user and provides the verification information to the server computer for comparison, wherein the server computer verifies the user based on the verification information about the user received from the electronic device. (Fig. 1; col. 3, line 58 to col. 7, line 15).
Regarding claim 2, a badge, the badge including identity authentication information for the user, and a near-field communications reader (see col. 5, 15+).
Regarding claim 3, wherein the badge is a near-field communications tag (see col. 9, lines 29-33).
Regarding claim 4, wherein the electronic device includes a microphone (see col. 1, lines 56-66).
Regarding claim 5, wherein the electronic device includes a camera (the device is a smart phone).
Regarding claim 7, wherein the server computer receives a picture from the electronic device (the digital ID includes driver license which has a picture).
Regarding claim 17, wherein the badge is a physical badge (col. Lines 1-20).
Regarding claim 18, wherein the badge is a digital badge (col. 6, lines 1-15).
Regarding claim 19, wherein the digital badge is appended to digital content submitted to a third party communication provider (see col. 5, line 60+).
Regarding claim 20, wherein verification information includes one or more of an iris recognition, facial recognition, voice recognition, relationship based verification, fingerprint recognition, transcription matching, thumbprint matching, behavioral biometrics, and a QR code (at least a facial recognition is used to verify the driver license, see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapezynski. The teachings of Kapezynski have been discussed above.
Regarding claim 6, Kapezynski fails to disclose that the mobile device (the smart phone) fails to disclose a fingerprint scanner. However, it is common practice in art for smart phones to include fingerprint scanner for authenticating users in order to allow access. Therefore, it would have been an obvious for an ordinary artisan at the time the invention was made to include fingerprint scanner in order to provide secure access and to prevent unauthorized access. Therefore, it would have an obvious extension as taught by the prior art.
Regarding claims 8-16, although the prior art teaches a smart phone that is capable of providing video message (i.e. video and audio), the prior fails to disclose sending a video message to the server so as to show the user being verified. It would have been obvious for a person of ordinary at the time the invention was to modify the teachings of Kapezynski to include sending a video message to the server for initiating a user verification or as additional means for identifying and verifying the user. Furthermore, the device is capable of sending video messages so include video message as a type of verification data is a matter of engineering choice for meeting customer requirements. Therefore, to include sending a video message would have been an obvious extension as taught by the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/293,591 (hereinafter ‘591 Application) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instance claimed invention recites similar limitations as the ‘591 Application. For instance in claim 1 of the current application and in the ‘591 Application, the applicant claims:
Application No. 17/589,319
Application No. 16/293,591
A system, comprising: an electronic device associated with the user and receiving verification information from the user; and a server computer, connected to the electronic device, the server computer including the verification information about the user, wherein the electronic device receives the verification information about the user and provides it to the server computer for comparison, wherein the server computer verifies the user based on the verification information about the user received from the electronic device.

A method, comprising: receiving, by a processor, an identity verification request based on input provided by a user to be verified; receiving, by the processor, a facial and audio recognition sample from the user, wherein the facial and audio sample are from a person using a user device; transmitting, by the processor, the facial and audio recognition sample to one or more third party entities with a request to verify that the facial and audio recognition sample represents the user, wherein the one or more third party entities can witness a human characteristic of the user and prompting the one or more entities to verify the one or more entities to verify the user; receiving, by the processor, an indication from at least one of the third party entities that the user is verified; verifying, by the processor, that the user who provided the facial and audio recognition sample is the person the user purports to be.



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘591 Application as a general teaching for a system of verification, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘591 Application and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘591 Application [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
	This is a provisional nonstatutory double patenting rejection because the patentably 

indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,238,141 (hereinafter ‘141 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the instance claimed invention recites similar limitations as the ‘141 Patent. For instance in claim 1 of the current application and in the ‘141 Patent, the applicant claims:
Application No. 17/589,319
Patent No. 11,238,141
A system, comprising: an electronic device 
associated with the user and receiving 
verification information from the user; and a 
server computer, connected to the electronic 
device, the server computer including the 
verification information about the user, 
wherein the electronic device receives the 
verification information about the user and 
provides it to the server computer for 
comparison, wherein the server computer 
verifies the user based on the 
verification information about the user 
received from the electronic device.

A system, comprising: an electronic device associated with a user and receiving verification information from the user; and a server computer, connected to the electronic device, the server computer including the verification information about the user, wherein the electronic device receives the verification information about the user and provides it to the server computer for comparison, wherein the server computer verifies the user based on the verification information about the user received from the electronic device; wherein the electronic device comprises one or more of a camera and a microphone; and wherein the server computer receives one or more of image data and audio data, from one or more of the camera and the microphone, of a person using the electronic device and sends the data to one or more third-party persons who have knowledge of the appearance or sound of the user and prompts the one or more third-party persons to verify whether the person is the user.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-17 of the ‘141 Patent as a general teaching for a system of verification, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘141 Patent and it is broader than the ‘141 Patent. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘141 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roy et al, US Pub. 20116/0301689, disclose a digital identity enrollment system. Espinosa, US Pub. 2019/0156079, discloses a wireless device and selective user control and management of wireless device and data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876